Case 1:19-cv-00441-JMS-RT Document 31 Filed 09/23/20 Page 1 of 1                   PageID #: 199


                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 KO OLINA INTANGIBLES, LLC,    )                CIVIL NO. 19-00441 JMS-RT
 A DELAWARE LIMITED            )
 LIABILITY COMPANY,            )
                               )
           Plaintiff,          )
      vs.                      )
                               )
 NIMIETY GROUP LLC, A          )
 HAWAII LIMITED LIABILITY      )
 COMPANY,                      )
                               )
           Defendant.          )
 _____________________________ )

             ORDER ADOPTING MAGISTRATE JUDGE’S
  FINDINGS AND RECOMMENDATION TO GRANT PLAINTIFF KO OLINA
       INTANGIBLES, LLC’S MOTION FOR DEFAULT JUDGMENT

       Findings and Recommendation having been filed on July 28, 2020 and

 served on Plaintiff on July 28, 2020 and on Defendant on August 25, 2020, and no

 objections having been filed by any party,

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

 United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the “Findings and

 Recommendation To Grant Plaintiff Ko Olina Intangibles, LLC’s Motion For

 Default Judgment” are adopted as the opinion and order of this Court.

       IT IS SO ORDERED.
       DATED: Honolulu, Hawaii, September 23, 2020.


                                               /s/ J. Michael Seabright
                                              J. Michael Seabright
                                              Chief United States District Judge
